Citation Nr: 1125579	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  06-36 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent disabling for diabetes mellitus prior to March 4, 2008, and in excess of 40 percent disabling for the period beginning on March 4, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veteran's Affairs (VA) regional office (RO) located in Winston-Salem, North Carolina that granted service connection for diabetes mellitus and assigned a disability rating of 20 percent, effective December 28, 2003.  

In March 2008, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

In April 2008, the Board remanded this matter to the AMC for further development, which development has been completed and associated with the claims file.

In a June 2008 rating decision, the AMC granted a higher, 40 percent rating for the Veteran's diabetes mellitus, effective March 4, 2008.  As this rating does did not constitute a grant of the full benefit sought on appeal, this matter remained before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

In October 2008, the Board again remanded this matter to the AMC for further development.  Such further development has been completed and associated with the claims file, and this matter is returned to the Board for further review.


FINDINGS OF FACT

1.  For the period prior to March 4, 2008, the Veteran's diabetes mellitus manifested by requiring insulin and a restricted diet; it was not manifested by regulation of activities, or by episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider.

2.  For the period beginning on March 4, 2008, the Veteran's diabetes mellitus is manifested by requiring insulin, a restricted diet, and regulation of activities; it is not manifested by episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.


CONCLUSIONS OF LAW

1.  For the period prior to March 4, 2008, the criteria for an evaluation in excess of 20 percent disabling for diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 4.119, Diagnostic Code 7913 (2010).

2.  For the period beginning on March 4, 2008, the criteria for an evaluation in excess of 40 percent disabling for diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 4.119, Diagnostic Code 7913 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the Veteran's claim for higher initial evaluations for diabetes mellitus, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In this case, the Board finds that letters dated February 2005 and April 2005 fully satisfied the notice requirements of the VCAA, and the Veteran's claim was readjudicated in June 2005 and June 2008 by way of RO rating decisions, in October 2006 by way of a Statement of the Case (SOC), and in June 2008 by way of a Supplemental Statement of the Case (SSOC).  Thus, any error as to the timeliness of the VCAA notices was harmless.  An April 2006 notice explained how VA assigns disability ratings and effective dates.  See Dingess, supra.

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and private treatment records are all in the claims file.  The Veteran has at no time referenced any outstanding records that he wanted VA to obtain.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

In May 2005 and May 2008, the Veteran was provided with VA examinations relating to his diabetes mellitus.  He was also provided with a separate VA examination report in May 2008 relating to his erectile dysfunction as a complication of his diabetes mellitus.  The Board finds that there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected diabetes mellitus since he was last examined.  See 38 C.F.R. § 3.327(a) (2010).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  The Board finds the above VA examination reports to be thorough, complete, and adequate upon which to base a decision with regard to this claim.  The VA examiners had an opportunity to personally interview and examine the Veteran, and their reports provide the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  Additionally, the most recent VA examiner noted the affect of the Veteran's disability on his daily living and his employment.  As such, the Board finds the examination reports are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports a claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran.  38 C.F.R. § 4.3 (2010).

A veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2010).  When a veteran timely appeals an initial rating for a service-connected disability within one year of the rating decision, VA must consider whether the veteran is entitled to "staged" ratings to compensate him for periods of time since the filing of his claim when his disability may have been more severe than others.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected diabetes mellitus is evaluated under Diagnostic Code 7913.  Diagnostic Code 7913 provides a 20 percent rating for diabetes mellitus requiring a restricted diet as well as insulin or an oral hypoglycemic agent.  A 40 percent rating is provided for diabetes mellitus requiring a restricted diet, insulin, and regulation of activities (avoidance of strenuous occupational and recreational activities).  A 60 percent rating is provided for diabetes mellitus requiring a restricted diet, insulin, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated.  A 100 percent rating requires more than one daily injection of insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119 (Diagnostic Code 7913) (2010).

"Regulation of activities" is defined as "avoidance of strenuous occupational and recreational activities." See 38 C.F.R. § 4.119 (Diagnostic Code 7913).  Medical evidence is required to support a finding that a service-connected diabetes mellitus condition causes regulation of activities.  See Camacho v. Nicholson, 21 Vet. App. 360, 363, 364 (2007).

A.  Period from December 28, 2003 to March 3, 2008

The Veteran's service-connected diabetes mellitus is currently assigned an initial rating of 20 percent disabling for the period prior to March 4, 2008.  The Veteran seeks a higher initial rating.

The evidence of record clearly reflects, and the Board therefore finds, that the Veteran has been on insulin and a restricted diet for the entire period on appeal (i.e., prior to and after March 4, 2008).  See, e.g., Private Treatment Record, Dr. J.B., April 1997 (Veteran has been taking insulin injections since 1991); Private Treatment Record, Dr. J.B., September 1998 (Veteran was watching his diet carefully); Hearing Transcript, March 2008 at 5 (staying away from carbohydrates); VAMC Treatment Record, August 2008 (counseling regarding diet restrictions).

As noted above, a 40 percent disability rating under Diagnostic Code 7913 requires, (1) insulin, (2) a restricted diet, and (3) regulation of activities.  As noted above, the Board finds that the Veteran's diabetes mellitus requires insulin and a restricted diet for the entire appeals period.  The Board must now address whether the Veteran's diabetes mellitus requires regulation of activities so that the criteria for a higher, 40 percent rating have been met for the period prior to March 4, 2008. 

As noted above, Diagnostic Code 7913, relating to diabetes mellitus, defines regulation of activities as avoiding strenuous occupational and recreational activity.  See 38 C.F.R. § 4.119 (2010).

A November 2003 private treatment record prepared by Dr. J.F. reflects that the Veteran had no complaints with regard to his diabetes and that he actually flew his plane to the appointment in Greenville, South Carolina.  See Private Treatment Record, November 2003.

A December 2004 Physician's Statement for Diabetes prepared by Dr. J.B. of the University of North Carolina (UNC) reflects that Dr. J.B. specifically checked the box indicating that the Veteran's diabetes only required insulin and a restricted diet.  Dr. J.B. did not check the box indicating that the Veteran's diabetes required regulation of activities.

A May 2005 VA Examination report reflects that the Veteran had no restriction of daily activities.

Private treatment records and VA medical center (VAMC) treatment records dated April 2004 through February 2008 reflect that the Veteran was very active, including walking, running, biking, going to the gym and lifting weights, kayaking, and flying his plane.  See, e.g., Private Treatment Records, April 2004 (running one to two miles three times per week in addition to weight lifting), November 2004 (kayaked nine miles), February 2006 (performing resistance gym exercise in the mornings and riding a bicycle in the afternoons, as well as continuing to fly his plane), May 2007 (continuing to be active on a regular basis by riding a bicycle); VAMC Treatment Records, October 2004 (working out two to three times per week, walking two to three miles five times per week, flying, and kayaking), February 2005 (exercising two times a week at the gym / just finished running at the gym), July 2005 (continuing to fly his own plane and exercise regularly), November 2005 (exercising without any difficulty), August 2006 (golfing, kayaking, and biking, and flying his plane occasionally), February 2008 (extremely active, walks 3-4 days/week for 60 minutes, plays golf, kayaks, and bikes on a regular basis).

The Board acknowledges an April 2006 letter from Dr. J.H. of UNC, in which he stated that he had been treating the Veteran's myasthenia gravis (MG), which disease he noted is not related to the Veteran's diabetes.  In his letter, Dr. J.H. stated that although he is not an endocrinologist and could not "speak directly to his diabetes," he opined that the Veteran has had to alter his activity levels due to his diabetes.  As Dr. J.H. acknowledged in his letter that he was not treating the Veteran for his diabetes and could not speak directly with regard to his diabetes, we find this letter from Dr. J.H. to have much less probative value than the numerous and consistent clinical findings discussed above.

The Board also acknowledges the Veteran's contentions in various statements he submitted to the effect that his diabetes has restricted his activities during this period.  However, the Board ultimately finds the numerous and consistent clinical findings showing that he remained extremely active through approximately February 2008, discussed in detail above, to be the most credible and persuasive evidence on the matter, and that the volume and consistency of these records diminishes the credibility of the Veteran's statements, particularly in light of the fact that statements made for the purpose of medical treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  See White v. Illinois, 502 U.S. 346, 356, 112 S.Ct. 736 (1992).

In short, the Board finds, based on the preponderance of the evidence of record, that the Veteran was very physically active during the period prior to March 4, 2008, and that he had no restrictions on activities during that period for rating purposes.  As will be discussed in greater detail below, the record also shows that the Veteran's disability has not manifested by episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider at any time during the pendency of this appeal.  Therefore, the Board concludes that his diabetes mellitus symptoms more nearly approximated the 20 percent rating criteria for this period.

B.  Period Beginning on March 4, 2008

As noted above, the Board finds that the Veteran's diabetes mellitus requires insulin and a restricted diet for the entire appeals period.  The Board also acknowledges that the Veteran submitted a statement from his son, Dr. W.L., a physician, dated March 4, 2008, as well as a March 2008 letter from Dr. J.L., a physician's assistant at UNC, a May 2008 letter from a dentist friend, Dr. R.S., as well as two lay statements, which all reflect that the Veteran had restrictions on activities during this later period.  In June 2008, the RO granted the Veteran an increased, 40 percent disability rating for the period beginning on March 4, 2008.  Therefore, the Board must now address whether the Veteran's diabetes mellitus is manifested by episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider so as to meet the higher, 60 percent rating criteria.  See 38 C.F.R. § 4.119 (2009) (Diagnostic Code 7913).  For the reasons provided below, the Board finds that the Veteran does not meet the criteria for a higher, 60 percent rating.

As an initial matter, the Board notes that there are no hospitalization records in the claims file, and the Veteran testified at the March 2008 hearing that although EMTs had been to his home three times in the past year, none of these resulted in hospitalization.  See id. at 6.  Also, the Veteran testified at the March 2008 hearing that he visits his diabetic care provider only once per month, and there is no credible evidence in the claims file that his condition ever required more frequent diabetic care provider visits.  See also VA Examination Report, May 2005 (has hypoglycemic reactions, but no ketoacidosis requiring hospitalization; sees diabetic care provider once every three months).  

In this regard, the Board has considered his voluntary participation in a clinical study at UNC involving a Medtronic insulin pump and a high-tech glucose monitoring device beginning around October 2007.  See, e.g., Hearing Transcript, March 2008 at 8 (Veteran testified he saw Dr. L. at the University of North Carolina once per month).  However, the Board believes that this voluntary participation does not constitute "requiring" diabetic care provider visits for purposes of meeting the 60 percent rating criteria.  Likewise, weekly downloading of blood sugar readings to a computer from a high-tech monitor do not constitute diabetic care provider visits.  See, e.g., VA Examination Report, May 2008 at 4.  

In light of the above, the Board finds that the Veteran's diabetes mellitus has not required hospitalization once per year or diabetic care provider visits more often than once per month, and, therefore, the Veteran cannot meet the criteria for a 60 percent rating or higher under Diagnostic Code 7913.

As noted, the Board acknowledges that the Veteran's representative asserted at the Board hearing that the Veteran "has hypoglycemic episodes requiring EMS and hospital visits."  See id. at 3.  These incidents, however, as described by the Veteran, do not equate to actual hospitalizations as the EMS visits did not result in any in-patient admission, and, as noted above, there are no hospitalization records or emergency room visit records in the claims file.  There is also no notation of the Veteran even reporting having been hospitalized anywhere in the claims file, and, in fact, the Veteran himself admitted at the hearing that he had not been hospitalized.  The Board finds the Veteran's own testimony on the matter to be more credible and probative than the representative's assertion.

The Board also acknowledges that the Veteran's son, who is a physician, submitted a March 4, 2008 Physician's Statement for Diabetes in which he checked the box indicating that the Veteran's diabetes caused "episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider."  As noted above, however, the Veteran himself testified at the hearing that his diabetes did not require hospitalizations and that he only saw his provider once per month.  Therefore, we find his son's statement to be less credible and to have less probative value than the Veteran's own statement at the hearing.

The Board notes that the evidence of record reflects that the Veteran has suffered from erectile dysfunction since 2000 as a result of his diabetes mellitus.  See, e.g., VA Examination Report, May 2008 at 14-15.  The Board notes that the RO granted special monthly compensation (SMC) under 38 U.S.C.A. § 1114(k) for loss of use of a creative organ, effective December 28, 2003.

The Board has considered whether the Veteran should receive a separate compensable rating for erectile dysfunction as secondary to his diabetes mellitus, as Diagnostic Code 7913, note 1, provides for evaluating compensable complications of diabetes separately.  

A 20 percent disability rating is provided under Diagnostic Code 7522 for deformity of the penis with loss of erectile power.  See 38 C.F.R. § 4.115b (2010).  There has been no demonstration in this case, however, that the Veteran's penis is deformed.  Therefore, a separate compensable disability rating for erectile dysfunction is not warranted.

Furthermore, although the criteria for a 60 percent rating does contemplate complications that would not be compensable if separately evaluated, such a rating is not permissible unless there is also evidence of episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  As discussed in detail above, the Board finds that such manifestations are not shown in this case.  

In light of the above, the Board concludes that for the period beginning on March 4, 2008, the preponderance of the most credible and probative evidence is against assigning an evaluation in excess of 40 percent under Diagnostic Code 7913.


ORDER

Entitlement to an evaluation in excess of 20 percent disabling for diabetes mellitus for the period from December 28, 2003 to March 3, 2008 is denied.

Entitlement to an evaluation in excess of 40 percent disabling for diabetes mellitus for the period beginning on March 4, 2008 is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


